Boardman, J.
Concurring in brother Learned’s views of the law, I still think the question of defendant’s negligence was fairly ‘ submitted to the jury, and the judgment should be ordered for the defendant on the verdict, unless there is conclusive evidence of negligence on defendant’s part. I think there was evidence tending to show that the defendant exercised care and prudence in ascertaining the contents of the paper signed by him. He endeavored to find out what he was signing, and supposed he had. It is true the evidence is not very strong or satisfactory, but it is evidence upon the subject, and it can barely be a matter of law to determine the dividing line between necessary care on the one hand, and negligence on the other. Believing that there is some evidence to sustain the verdict of the jury, I am disposed to concur in the opinion of brother James.

Judgment for defendant.